DETAILED ACTION
This office action is a response to an amendment filed on 12/16/2021.
Response to Amendment
	1.	Claims 1, 12, 22 and 27 have been amended. 
Response to Arguments
	As for applicant’s argument in on pages 8-9 in the remarks about withdrawing 112 (b) rejections, examiner is still not convinced about the structures of “apparatus” pointed by the applicant in paragraphs 61-83 in the specification. In addition, merely providing some examples in paragraphs 139-174 in the specification without describing the structure is not enough to overcome with 112 (b) rejection and 112 (f) invocation. Therefore, the examiner prefer maintaining the 1112 (b) rejections. 
As for applicant’s argument on pages 10-11 in the remarks that current prior arts don’t teach amended claims 1 as well as 22 and withdrawing the current rejections. The examiner disagrees with the applicant. Examiner’s interpretation of amended claims 1 and 12 are a user equipment (UE) receives a location indicator from a base station (BS), based on at least part on monitoring a set of specific resource of the location indicator transmitted by the BS, the location indicator identifies downlink control channel resources those are to be monitored by the UE for downlink control information transmission, the UE monitors downlink control channel resources based at least part on the received location indicator, receives downlink control information  on the downlink control channel resources based on at least part on monitoring and identify PDSCH resources based on at least monitoring, identify PDSCH resource based on DCI and receives PDSCH via downlink shared channel resource. ZHANG’s teaches in The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ZHANG in combination with Zheng teach claimed invention. 
As for applicant’s argument on pages 10-11 in the remarks that current prior arts don’t teach amended claims 12 as well as 27 and withdrawing the current rejections. The examiner disagrees with the applicant. Examiner’s interpretation of amended claims 12 and 27 are a BS sends a location indicator to an UE for a set of resource that identifies a PDCCH resource monitored by the UE for DCI, the BS transmits a DCI to the UE using the identified PDCCH resource, the DCI indicates PDSCH resource allocated for shared channel, and transmit via PDSCH resource. ZHANG teaching in paragraph 174 and 175,about using narrow bandwidth or another bandwidth is equated to  a set of resources, frequency index is equated to location indicator, sending is read as transmitting, and switching frequency domain based in received frequency index as described in paragraph 175 is interpreted as  the UE uses the frequency index for receiving or monitoring in  the narrow bandwidth or another bandwidth, his teaching in paragraph 174 and 175, about using a narrow bandwidth or another bandwidth is The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ZHANG in combination with Zheng teach claimed invention. 
Claim Interpretation
In reference to claims 22 and 27,
The claims 22 and 27 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In response to claim 22-30,
Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim element “apparatus (claims 22-30, line 1)” are the limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to 
Note: The Examiner suggests amending appropriate structure to overcome the rejection".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 22 and 27 are rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20190356546) in view of Zheng et al. (hereinafter, “Zheng”; 20160218847).
In response to claims 1 and 22,
ZHANG teaches a method for wireless communication, comprising: receiving, at a user equipment (UE) from a base station (paragraph 175, sending frequency index id equated to receiving from a base station), a location indicator transmission based at least in part on monitoring a set of resourced specific to the location indicator transmission (paragraph 174 and 175, narrow bandwidth or another bandwidth is equated to  a set of resources, frequency index is equated to location indicator, sending is read as receiving or monitoring, and switching frequency domain based in received frequency index as described in paragraph 175 is interpreted as  the UE uses the frequency index for receiving or monitoring in  the narrow bandwidth or another bandwidth ), the location indicator transmission having a location indicator (paragraph 166, teaches using PDCCH or PDSCH, paragraph 175, is interpreted as using frequency index that identifies the identifies the narrow bandwidth PDCCH or PDSCH); that identifies downlink control channel resources  that are to be monitored by the UE for downlink control information transmissions (paragraphs 165 and 166, sending DCI is interpreted as receiving DCI via narrow band bandwidth based on the frequency index configured by the described in paragraph 175); 
monitoring the downlink control channel resources (paragraph 166, teaches using PDCCH or PDSCH, paragraph 175, is interpreted as using frequency index  that identifies the narrow bandwidth PDCCH or PDSCH);
 receiving downlink control information on the downlink control channel resources  based at least in part on the monitoring (paragraphs 165 and 166, sending DCI is interpreted as receiving DCI via narrow band bandwidth of PDCCH based on the frequency index of narrow bandwidth sent or monitored by the UE monitored  as described in paragraph 175);
identifying, based at least in part on the downlink control channel information (paragraph 161, indicating  DCI by the BS is read as receiving or identifying DCI by the UE), downlink shared channel resources that have been allocated for shared channel transmissions to the UE (paragraph 166, narrow bandwidth is also equated to PDSCH resource, optionally including PDCCH and/or PDSCH in narrow bandwidth and detecting narrow band signal by the UE is interpreted as the UE identify the DCI or at least part of DCI that allocates PDSCH narrow band resources); and 
ZHANG does not teach explicitly about receiving the shared channel transmissions via the downlink shared channel resources. 
Zheng teaches receiving (paragraph 123, send means receiving by a UE) the shared channel transmissions via the downlink shared channel resources (paragraph 125, using time-frequency resource for PDSCH). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to receive a shared channel transmission via a PDSCH as taught by Zheng because it would allow properly using a joint shared spectrum for LTE and non-LTE system . 
In response to claim 12 and 27, 
ZHANG teaches a method for wireless communication, comprising: transmitting  a location indicator transmission to a user equipment (UE) in a set of resources specific to the location indicator transmission (paragraph 174 and 175, narrow bandwidth or another bandwidth is equated to  a set of resources, frequency index is equated to location indicator, sending is read as transmitting, and switching frequency domain based in received frequency index as described in paragraph 175 is interpreted as  the UE uses the frequency index for receiving or monitoring in  the narrow bandwidth or another bandwidth),the location indicator transmission including a location indicator that identifies downlink control channel resources that are to be monitored by the UE for downlink control information this limitation is identical to claim 1, therefore, it is rejected as claim 1);
transmitting downlink control  information to the UE (fig. 4, step, 403, paragraph 165,lines 1-5); using the identified downlink control resources (paragraph 166, lines 1-13, pre-configuring time for narrow bandwidth receiving mode is read as  identifying PDCCH resources), the downlink control channel information indicating downlink shared channel resources that have been allocated for shared channel transmissions to the UE (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and 
ZHANG does not teach explicitly about transmitting the shared channel transmissions to the via the downlink shared channel resources. 
Zheng teaches transmitting (paragraph 123,send); the shared channel transmissions to the via the downlink shared channel resources (paragraph 125,  using time-frequency resource for PDSCH). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG for transmitting the shared channel transmissions to the via the downlink shared channel resources as taught by Zheng because it would allow properly using a joint shared spectrum for LTE and non-LTE system.
Allowable Subject Matter
Claims 23-26 and 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Claims 2-11 and 13-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466